Richard Clements or his Attourny plaint. agt Robert Lisley Defendt in an action of debt of two pounds Fifteen Shillings Sterl. mony of New-England due by bill bearing date the second day of May last past & paiable in two dayes after the arrivall of the Joane *726of Corke in New-England, with all other due damages according to attachmt dated. 7br 5th 1676. . . . The Jury . . . found for the plaint, two pounds Fifteen Shillings mony and costs of Court; allowed Sixteen Shillings & eight pence.
Execution issued Novr 8th 1676.